Application by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this Court dated May 13, 1991 (People v Mouton, 173 AD2d 569), affirming a judgment of the Supreme Court, Queens County, rendered September 14, 1988, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.